FULTON, Senior Judge,
concurring in the result:
I concur in the result. An agreement by the accused to stipulate with the trial counsel presumably has been a feature of most plea bargains since 1963 if not earlier.1 Aside from including the stipulation as part of the offer to plead guilty, which has been suggested,2 the only other alternative (besides not stipulating at all) is for the convening authority personally to become a party to each stipulation.
The failure of the parties to agree on the content of a promised stipulation necessarily would invalidate the plea agreement whether there was an express provision to that effect, as in this case, or not. When the trial counsel is the other party, this always can give rise to the contention that he has been delegated a degree of control over the vitality of the plea bargain.
*513There is no final delegation, however, for, as to any disagreement, the final decision (subject to possible appellate review) is that of the convening authority. Whether the condition that the content of the stipulation be suitable to the trial counsel is express or merely implied, any unresolved disagreement may (and should) be referred to the convening authority. In this case, there was no unresolved disagreement. I join in affirming the findings and sentence.

. See, e. g., U.S. Dept. of Army Pamphlet 27-5, Staff Judge Advocate Handbook (1963) 141-42.


. See Bethany, The Guilty Plea Program (1959) (unpublished thesis, The Judge Advocate General’s School) 32-34, 96-97. Cf. Hunter, A New Pretrial Agreement, in U.S. Dept. of Army Pamphlet 27-50-10, The Army Lawyer (October 1973) 24-25.